Citation Nr: 1533483	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The claims file was subsequently transferred to the RO in Phoenix, Arizona.

The Veteran testified before the undersigned at a January 2015 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 90 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the claims file. The Veteran waived his right to have the RO consider evidence prior to a Board decision. See July 2015 Waiver.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. With resolution of the doubt in his favor, the Veteran's bilateral hearing loss relates to service.

2. With resolution of the doubt in his favor, the Veteran's tinnitus relates to service.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).
 
2. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Because the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).



Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral hearing loss and tinnitus, see July 2010 VA Examination Report, and organic diseases of the nervous system, to include hearing loss and tinnitus, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claims may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss and tinnitus may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the 

date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dBs) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Veteran alleges that his current hearing problems relate to in-service noise exposure, including during his service in Vietnam.

His service treatment records reflect normal hearing at both enlistment and separation. See July 1968 and September 1972 Reports of Medical Examination. However, his separation examination reflects a shift in hearing acuity since his enlistment. See id.; see also July 2010 VA Examination Report.

During a July 2010 VA examination, the Veteran testified that he had hearing loss and tinnitus for 40 years, which he first noticed after a 1969 commercial airline flight during his active service. He stated his ears "exploded" during the descent. The examiner diagnosed bilateral hearing loss and tinnitus and noted that the tinnitus was at least as likely as not associated with the hearing loss. 

The examiner noted it "was not possible to determine whether the issue at hand [was] the result of acoustic trauma sustained while in military service without resorting to mere speculation." While the examiner acknowledged the Veteran did have noise exposure in the military, he also had long-term acoustic trauma post-service while working in the construction industry, and he had normal hearing bilaterally on his separation examination, despite the acknowledged threshold shift in hearing acuity.

In January 2015, the Veteran reported that he noticed hearing loss and tinnitus since his Vietnam service. See January 2015 Statement. He testified during his January 2015 video-conference hearing that in his duties as a parachute rigger, he was exposed to noise along the flight line and was not provided hearing protection. January 2015 Hearing Transcript. He also testified to working in carpentry and construction post-service and using hearing protection in those jobs; he stated he also typically used hearing protection during recreational hunting and shooting. Id.

The Veteran submitted four buddy statements that noted they served with him in Vietnam, they were exposed to significant noise exposure along the flight line, and they were frequently not provided with hearing protection. See Buddy Statements.

A March 2015 private audiometry report noted the Veteran had bilateral hearing loss and constant bilateral tinnitus which were at least as likely as not related to his time in the military, especially his noise exposure along the flight line. March 2015 Private Audiometry Report.

Because the private report fails to acknowledge or account for the Veteran's significant post-service noise exposure, it has low probative value. Regardless, the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.

Resolving all reasonable doubt in favor of the Veteran, his claims for service connection for bilateral hearing loss and tinnitus must be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(ORDER ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


